Citation Nr: 1634637	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for degenerative joint disease of the right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.   

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.   

5.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.   

6.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which effectuated the reduction of a 30 percent rating for right shoulder degenerative joint disease to 20 percent, effective October 1, 2009.

The Veteran testified at a May 2012 Travel Board hearing.  The hearing transcript is of record.  

The Board granted the appeal for restoration of a 30 percent rating for right shoulder degenerative joint disease in an April 2013 decision, and that issue is no longer on appeal.  The Board remanded the remaining appeal for an increased rating for right shoulder degenerative joint disease, which stems from an August 2008 claim, and remanded a claim for a TDIU raised in conjunction with the increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  The AOJ substantially complied with the April 2013 remand instructions and the Board finds that it may proceed with a decision addressing the increased rating at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Unfortunately, the Board finds that an additional remand is necessary prior to review of the claim for a TDIU and the service connection claims added to the appeal.  

The issues of entitlement to a TDIU and entitlement to service connection for upper and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have evidence of fibrous union, nonunion, or loss of the head of the humerus.  

2.  The Veteran had at least 60 degrees flexion and 60 degrees abduction in the right (major) shoulder without pain, and he had additional functional loss due to flare-ups of pain, painful motion, weakness, and fatigability.
 
3.  The Veteran has not had prosthetic replacement of the shoulder joint.  




CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for an increased rating in excess of 30 percent for right shoulder degenerative joint disease based on impairment of the humerus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5202 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 30 percent rating for right shoulder degenerative joint disease based on limitation of motion in the right arm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a September 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

VA and private treatment records, VA examinations, and the Veteran's statements and testimony are of record.  The Veteran was afforded VA examinations of the right shoulder in March 2009 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations obtained are adequate for rating purposes because they were was performed by a medical professional and reported findings pertinent to the rating criteria, which included range of motion findings in the shoulder.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that the evidence does not establish that the Veteran's right shoulder disability has changed in severity over the course the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is in receipt of a 30 percent rating under Diagnostic Code 5202 for right shoulder degenerative joint disease, previously service-connected as a post-operative Hill-Sachs deformity of the right humeral head with recurrent dislocation and degenerative changes.  

The Veteran is service-connected for disability of his right shoulder.  In the April 2013 Board decision which restored a 30 percent rating for the Veteran's right shoulder disability, the Board found that the Veteran was ambidextrous.  During a May 2012 travel Board hearing, the Veteran testified that while he used his left hand for writing and eating with utensils, he used his right hand for all other activities, including shooting guns and rifles in service.  He also indicated that he also used his right arm in his prior job as a professional painter.  The Veteran has submitted lay evidence identifying the use of the right arm for bathing, grooming, brushing his teeth, reaching for items, carrying heavy items, using a screwdriver, using a hammer, and throwing.  An April 2009 medical statement from the Veteran's primary care physician shows that the Veteran is predominantly right handed, and the most recent May 2013 VA examination also indicates that he is right hand dominant.  For these reasons, the Board finds that a rating based on the right (major) shoulder is warranted. 

Under Diagnostic Code 5202, a 30 percent rating is assigned for impairment of the humerus with recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 maximum percent rating can also be assigned under Diagnostic Code 5202 based on malunion of the humeral head with marked deformity.  Under Diagnostic Code 5202, higher 50, 60, and 80 percent ratings are assigned, respectively, for fibrous union of the humerus, nonunion of the humerus (false flail joint), and loss of head of the humerus (flail shoulder) in the major arm.  

The Veteran's 30 percent rating was assigned under Diagnostic Code 5202 based on evidence of a post-operative Hill-Sachs deformity of the right humeral head and recurrent dislocation, in conjunction with a prior August 2006 rating decision.  The Board finds that the evidence of record does not reflect fibrous union, nonunion, or loss of the head of the humerus at any time during the appeal period to warrant a higher 50, 60, or 80 percent rating under Diagnostic Code 5202 (other impairment of the humerus).  May 2013 x-rays identify marked osteoarthritic changes of the glenohumeral joint with probable calcified intra-articular loose bodies, but do not reflect fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.  VA and private treatment records do not otherwise identify findings related to fibrous union, nonunion, or loss of the head of the humerus.  The Board notes that malunion of the humerus is also not shown by the record.  Accordingly, the Board finds that the criteria for an increased rating under Diagnostic Code 5202 has not been met or more nearly approximated at any time during the rating period.    

Because the record shows that the Veteran is service-connected for degenerative joint disease of the right shoulder, consideration under Diagnostic Code 5003 is warranted.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

Limitation of motion for the shoulder may be rated under Diagnostic Code 5201. Diagnostic Code 5201 assigns a 20 percent rating for limitation of the right (major) arm at shoulder level, a 30 percent evaluation for limitation of motion of the arm midway between the side and shoulder level, and a maximum 40 percent rating for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.71a, Plate I.  

A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Higher ratings are also available under Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) which assigns a 40 percent evaluation, for intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation in the major arm.  38 C.F.R. § 4.71a.

As discussed above, the Veteran is currently rated under Diagnostic Code 5202 (other impairment of the humerus).  However, the provisions of Diagnostic Code 5202 do not address limitation of motion in the shoulder.  Thus, a separate rating may be assigned in this case under Diagnostic Code 5201.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran had active range of motion in the right major shoulder with at least 60 degrees forward flexion and 60 degrees adduction without pain, and he had additional functional limitations due to flare-ups of pain, painful motion, weakness, and fatigability in the right the shoulder.
 
A March 2009 VA examination indicates that the Veteran had 120 degrees flexion and 100 degrees abduction, with evidence of pain and painful motion.  The Veteran had 90 degrees flexion and 80 degrees abduction after repetitive-use testing.  A VA physical therapy note dated in April 2009 shows that the Veteran had 120 degrees active flexion and 130 degrees passive flexion in the right shoulder.  A July 2010 VA orthopedic consultation shows that the Veteran had 90 degrees active forward flexion and 100 degrees passive forward flexion in the right shoulder.  After repetitive-use testing, the Veteran had 70 degrees forward flexion in the right shoulder with pain at 60 degrees.  The Board finds that the March 2009 and VA treatment records identify active flexion and adduction in the right shoulder at approximately shoulder level, but do not sufficiently address the Veteran's  functional limitations due to flare-ups of pain, painful motion, and other factors.  See §§ 4.40, 4.45, 4.59; DeLuca.  Thus, those range of motion findings have not been considered in rating the Veteran's claim.

A May 2013 VA examination shows that the Veteran had 90 degrees right shoulder flexion with evidence of painful motion beginning at 60 degrees.  He had 70 degrees right shoulder abduction with evidence of painful motion beginning at 60 degrees.  On repetitive use-testing, the Veteran had 70 degrees flexion in the right shoulder with pain beginning at 60 degrees.  The VA examiner also indicated that the Veteran had additional functional loss or limitation of range of motion, to include less movement than normal, weakened movement, excess fatigability, and pain on movement.  See Deluca, 8 Vet. App. 202.  There was no ankylosis of glenohumeral articulation of the shoulder joint.  Additionally, the VA examiner noted, when discussing the Veteran's functional limitations, that the Veteran was not able to lift overhead, had difficulty with reaching and pushing, and had increased fatigue with repetitive movements of the right upper extremity.  During severe flare-ups, the Veteran would need to immobilize the arm with a sling.  It was noted that he last used a sling in approximately 2012.  

The Board finds that the range of motion findings from the May 2013 VA examination are probative as they sufficiently address the point of flexion and adduction at which pain begins, and the VA examiner specifically discussed the Veteran's functional limitations due to factors such as flare-ups of pain, painful motion, weakness, and fatigability.  With consideration of functional limitations due to flare-ups of pain, painful motion, weakness, and fatigability in the right  shoulder, the Board finds that for the entire rating period, a separate 30 percent rating is warranted under Diagnostic Code 5201 for limitation of the right major arm midway between the side and shoulder level.  See 38 C.F.R. § 4.71a.  

The Board finds that even with consideration of the Veteran's functional limitations, he has demonstrated active range of motion in the right shoulder with at least 60 degrees forward flexion and abduction without pain, such that the next higher 40 percent rating based on limitation of motion of the arm to 25 is not warranted.  Accordingly, the Board finds that the criteria for a 40 percent rating under Diagnostic Code 5201 have not been met or more nearly approximated at any time during the appeal period.  See 38 C.F.R. § 4.71a.  

In May 2012 lay testimony, the Veteran reported that he was unable to lift his right arm above shoulder level.  He reported that this made it difficult for him to bathe and dress himself.  Lifting his grandson was also reported to be very difficult.  The Veteran identified additional symptoms of pain, swelling, and weakness.  He reported difficulty reaching for a glass, holding his hand up to brush his teeth, and with washing and coming his hair.  He reported that his son helped him get dressed in the morning because he was not able to pull his arms back far enough to button his shirts.  The Board finds that lay testimony addressing loss of motion in the right arm and associated functional limitations is credible and the Veteran's testimony has been considered by the Board in rating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Board finds, however, that the Veteran's pain and functional limitations associated with his inability to lift his arm above shoulder level, with additional difficulties with reaching, or holding his arm up to conduct activities of daily living are adequately considered by the separate 30 percent evaluation under Diagnostic Code 5201, which the Board is granting, as it specifically contemplates limitation of motion of the right arm midway between the side and shoulder level.  

Under Diagnostic Code 5200, a higher 40 percent evaluation is assigned for unfavorable ankylosis of the minor arm in abduction, limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  The Veteran had active range of motion in the right shoulder for the entire rating period.  A May 2013 VA examination shows that the Veteran has no ankylosis of glenohumeral articulation in the shoulder joint.  Accordingly, the Board finds that the Veteran's right shoulder disability did approximate a rating based ankylosis of scapulohumeral articulation to warrant a higher rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a separate or higher evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Veteran's representative contends in a June 2016 statement, that a higher rating is warranted under Diagnostic Code 5051.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5051-5056 address "Prosthetic Implants."  Under Diagnostic Code 5051 (shoulder replacement (prosthesis)), a 100 percent rating is assigned for one year following prosthetic replacement of the shoulder, and a 60 percent rating is assigned with chronic residuals consisting of severe, painful motion or weakness in the affected (major) extremity.  In this case, while the Veteran has had evidence of surgery to the right shoulder, medical evidence of record does not show that he has had a total shoulder replacement, or prosthetic replacement of the shoulder to warrant consideration under Diagnostic Code 5051.  VA treatment records identify a history of hemiarthroplasty in the right shoulder, but not total shoulder replacement with a prosthesis.  A May 2013 VA examination also shows that the Veteran has had a history of right shoulder hemiarthroplasty, but the VA examiner indicated that he has not had total shoulder joint replacement.  Accordingly, the Board finds that a rating under Diagnostic Code 5051 is not warranted.  

For the reasons discussed above, the Board finds that an increased rating, in excess of 30 percent is not warranted based on impairment of the humerus under Diagnostic Code 5202.  Resolving the benefit of the doubt in favor of the Veteran, however, the Board finds that for the entire rating period, a separate 30 percent rating is warranted under Diagnostic Code 5201 based on limitation of motion in the right major arm.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   
 
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1). 

The Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on limitation of motion and function, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2016); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right shoulder disability has been manifested by pain and limitations to range of motion due to pain, flare-ups of pain, weakness, and fatigue, to include difficulty with lifting and reaching.  The Veteran's symptoms are contemplated by the schedular rating criteria under Diagnostic Codes 5201.  Additionally, evidence of a Hill-Sachs deformity and past dislocations are considered by his assigned rating under Diagnostic Code 5202.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has also considered the Veteran's functional limitations described noted during his hearing testimony related to limitation of motion in the right shoulder.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Board finds that the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of shoulder pain and the associated limitations on his occupation and daily life.  As discussed, higher ratings are available to the Veteran under alternate diagnostic codes with evidence of ankylosis, which is simply not shown in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however, has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the Veteran's right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating, in excess of 30 percent, for right shoulder degenerative joint disease is denied.

A separate 30 percent rating for degenerative joint disease of the right shoulder with limitation of motion is granted. 




REMAND

The Veteran submitted a September 2014 notice of disagreement (NOD) to a July 2014 rating decision which denied service connection for upper and lower extremity peripheral neuropathy.  While the RO informed the Veteran that a NOD had been received; to date, the RO has not issued a statement of the case addressing the Veteran's appeal.  The filing of a notice of disagreement places a claim in appellate status. The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124   (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the claims file should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

An August 2014 Diabetic Sensory Motor Peripheral Neuropathy Disability benefits Questionnaire completed by Dr. W.N. indicates that the Veteran is disabled and unable to perform normal, customary job duties due to his peripheral neuropathy.  As a determination on service connection for peripheral neuropathy could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, a supplemental statement of the case has not been issued which addresses the appeal for a TDIU. In April 2013, the Board remanded the appeal, in pertinent part, for a VA medical examination to determine the effective of the Veteran's service-connected right shoulder disability on his employability.  Since that time, service connection has been granted for diabetes mellitus, and as noted above, the Veteran has initiated an appeal for service connection for upper and lower extremity peripheral neuropathy.  On remand, the AOJ should conduct any additional development deemed necessary to address a TDIU.  If the AOJ finds that a VA examination or opinion is necessary for disposition of the claim for a TDIU, the Veteran should be afforded such.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); Friscia v. Brown, 7 Vet. App. 294 (1995).  If the Veteran's combined schedular rating fails to meet the schedular percentage standards of section 4.16(a), the RO should consider on remand whether a referral to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU is warranted under 38 C.F.R. 
§ 4.16(b).  Thereafter, the AOJ should issue a supplemental statement of the case addressing entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing entitlement to service connection for right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should review the evidence and determine if further development is warranted to address the appeal for a TDIU.  The AOJ should take any additional development as deemed necessary.  If the AOJ finds that additional examination or opinion is warranted to address the claim for a TDIU, the Veteran should be afforded such.  On remand, the AOJ should also consider whether a referral to the Chief Benefits Director of VA's Compensation Service for consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b).  

3.  After all development has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case addressing entitlement to a TDIU, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


